
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



NOTEHOLDERS AGREEMENT


        This Agreement, by and among BroadVision, Inc., a Delaware corporation,
(the "Company") and the other signatories hereto, is effective as of July 25,
2005 (the "Agreement").

RECITALS

        Whereas, Portside Growth & Opportunity Fund, SF Capital Partners Ltd.,
Manchester Securities Corp., Kings Road Investments Ltd., Provident Premier
Master Fund, Ltd. (collectively, the "Investors") and the Company have entered
into that certain Securities Purchase Agreement dated as of November 10, 2004,
(the "Purchase Agreement") and that certain Amended and Restated Registration
Rights Agreement dated as of April 5, 2005, as amended (the "Registration Rights
Agreement"); and

        Whereas, the securities and other rights received by the Investors under
the terms of the Purchase Agreement include (i) senior subordinated secured
convertible notes of the Company, including the Initial Notes (as defined in the
Purchase Agreement) (the "Notes"), (ii) Warrants (as defined in the Purchase
Agreement) to purchase shares of the Company's common stock (the "Warrants") and
(iii) Additional Investment Rights (as defined in the Purchase Agreement) (the
"AIRs") entitling the holder thereof to acquire additional senior subordinated
secured convertible notes of the Company; and

        Whereas, contemporaneously with this Agreement, the Company, Bravo
Holdco, an exempted company incorporated with limited liability under the laws
of the Cayman Islands ("Buyer") and Bravo Merger Sub, LLC, a Delaware limited
liability company and wholly owned subsidiary of Buyer ("Merger Sub"), are
entering into an Agreement and Plan of Merger (the "Merger Agreement") to effect
the "Transaction" as defined in Exhibit A hereto; and

        Whereas, the Company and the Investors that are parties to this
Agreement wish to agree to terms regarding the treatment of the Notes, Warrants
and AIRs, as well as the satisfaction by the Company of its obligations to the
Investors pursuant to the Purchase Agreement and the Transaction Documents (as
defined in the Purchase Agreement), in connection with the Transaction; and

        Whereas, the Investors that are parties to this Agreement comprise the
Required Holders (as defined in the Notes and the Warrants) and hold a majority
of the aggregate number of Registrable Securities issued and issuable under the
Purchase Agreement; and

        Whereas, Section 9(e) of the Purchase Agreement states in part that no
provision of the Purchase Agreement may be amended other than by an instrument
in writing signed by the Company and the holders of a majority of the aggregate
number of Registrable Securities issued under the Purchase Agreement, and that
any amendment shall be binding on all Buyers and holders of Securities, as
applicable, so long as such amendment applies to all holders of the applicable
Securities then outstanding; and

        Whereas, Section 17 of the Notes states in part that the written consent
without a meeting of the Required Holders shall be required for any change or
amendment to the Notes; and

        Whereas, Section 9 of the Warrants states in part that the provisions of
each of the Warrants may be amended only if the Company has obtained the written
consent of the Required Holders and that no such amendment shall be effective to
the extent that it applies to less than all of the holders of the Warrants then
outstanding;

--------------------------------------------------------------------------------




AGREEMENT

        Now, Therefore, in consideration of these premises and for other good
and valid consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.    Definitions.    Capitalized terms not defined in this Agreement shall have
the meaning ascribed to them in the Purchase Agreement.

2.    Amendment of Notes.    Pursuant to Section 17 of the Notes, each of the
Notes held by the Holders (as defined in the Notes), whether or not a party to
this Agreement, is hereby amended such that, notwithstanding anything to the
contrary contained in Notes, including Section 5 thereunder, (a) upon the
closing of the Transaction (the "Closing"), the Company will pay to each such
Holder, within one business day of the effective time of the Transaction (such
payments to be made prior to or reasonably contemporaneously with the payment of
the Per Share Amount (as defined in Exhibit A) to shareholders in respect of the
outstanding shares of Company common stock), (i) 110% of the Closing Amount (as
defined below) if such effective time occurs on or before November 10, 2005, or
(ii) 120% of the Closing Amount (as defined below) if such effective time occurs
on or after November 11, 2005 (such payment pursuant to the foregoing clause (i)
or (ii), as applicable, the "Closing Premium"), (b) neither the Company nor any
Investor nor any other person shall be required to deliver to any Holder or any
other party any notice relating to the Transaction (including, but not limited
to, a Change of Control Notice or a Change of Control Redemption Notice, both as
defined in the Notes), provided, however, that the Company shall notify the
Investors in writing (i) of the dates on which the closing date and effective
time of the Transaction are expected to occur at least 10 days prior to such
expected dates and (ii) of the termination of the Merger Agreement for any
reason within two business days following any such termination, (c) the
Transaction is specifically permitted under the Notes and shall not be
prohibited by the terms of the Notes, whether under Section 5 of the Notes or
otherwise, and (d) in no event shall the entry into or consummation of the
Transaction constitute an Event of Default (as defined in the Notes) for any
purpose. The "Closing Amount" means (i) the outstanding Principal (as defined in
the Notes) of each applicable Holder's Notes as of the effective time of the
Transaction plus (ii) any accrued and unpaid Interest (as defined in the Notes)
with respect to such Notes plus (iii) any accrued and unpaid Late Charges (as
defined in the Notes) pertaining to such Notes.

3.    Amendment of Purchase Agreement.    Section 4(l) of the Purchase Agreement
is hereby amended, and such amendment shall apply to all holders of the
applicable Securities outstanding as of the date hereof, to specifically permit
the Transaction and to except the Transaction from the prohibition preventing
the Company from being party to a Fundamental Transaction unless the Company is
in compliance with the applicable provisions governing Fundamental Transactions
set forth in the Notes and the Warrants.

4.    Amendment of Warrants.    Pursuant to Section 9 of the Warrants, each of
the Warrants held by the Holders (as defined in the Warrants), whether or not a
party to this Agreement, is hereby amended such that, (a) the Transaction is
specifically permitted under the Warrants and excepted from the provisions of
Section 4(b) of the Warrants, which prohibits the Company from entering into or
being a party to certain Fundamental Transactions (as defined in the Warrants)
and (b) notwithstanding anything contained in Section 4 of the Warrants or
otherwise, from and after the effective time of the Transaction, there shall be
issued upon exercise of the each of the Warrants held by all Holders (as defined
in the Warrants), whether or not a party to this Agreement, in lieu of the
shares of the common stock of the Company purchasable upon the exercise of such
Warrants prior to the Transaction, the merger consideration in the Transaction
which the Holder thereof would have been entitled to receive upon the happening
of the Transaction had such Holder's Warrants been exercised immediately prior
to the Transaction. In addition, upon making the Termination Payments as
provided for in Section 6, the Warrants held by the Investors that are parties
hereto shall expire and be canceled and be of no further force or effect.

5.    Expiration of AIRs.    The Investors and all Holders acknowledge and agree
that the AIRs have expired in accordance with their terms.

--------------------------------------------------------------------------------




6.    Termination Payments to Investors at Closing.    Upon the Closing, the
Company will pay to each Holder (as defined in the Notes) whether or not a party
hereto, within one business day following the effective time of the Transaction,
(a) such Holder's Closing Premium plus (b) any accrued but unpaid Interest (as
defined in the Notes) on Principal (as defined in the Notes) outstanding as of
such effective time in respect of such Holder's Note (provided that the Company
shall continue making payments of Interest to each Holder in accordance with the
terms of such Holder's Notes until such time as the Termination Payments (as
defined below) have been made to such Holder) plus (c) any accrued but unpaid
Registration Delay Payments (as defined in the Registration Rights Agreement) as
of such effective time (provided that the Company shall continue making
Registration Delay Payments to each Holder in accordance with the terms of the
Registration Rights Agreement) (the payments described in the foregoing clauses
(a), (b) and (c) are referred to collectively as the "Termination Payments").
Upon making the Termination Payments to a Holder, the Company shall have no
further obligations of any kind to such Holder (as defined in the Notes and the
Warrants), whether under the terms of the Purchase Agreement, the Notes, the
Warrants, the AIRs, the Transaction Documents, or otherwise, and the Purchase
Agreement, the Notes, the Warrants, the AIRs, and the Transaction Documents
shall be terminated and shall be of no further force or effect with respect to
such Holder and such Holder shall have no claims under such documents in
connection with the Notes, Warrants and AIRs, the offering, issuance and sale
thereof, the Purchase Agreement and Transaction Documents (including in
connection with any Filing Failure, Effectiveness Failure or Maintenance
Failure, each as defined in the Registration Rights Agreement), the Transaction
or the Merger Agreement.

7.    Validity; Enforcement; Authority; Organization; Required Holders.

        (a)   Each Investor represents on behalf of itself that it is a
corporation or other entity duly organized, validly existing and, where
applicable, in good standing under the laws of the jurisdiction in which it is
incorporated or organized and has all requisite corporate power and authority
necessary to execute and deliver this Agreement and perform its obligations
hereunder and to consummate the transactions contemplated herein and such
actions have been duly authorized and approved by its board of directors or
similar governing body and no other corporate action on the part of each
Investor is necessary to undertake such actions. Each Investor represents on
behalf of itself that this Agreement has been duly and validly authorized,
executed and delivered on behalf of such Investor and shall constitute the
legal, valid and binding obligations of such Investor enforceable against such
Investor in accordance with its terms.

        (b)   The Company represents on behalf of itself that it is a
corporation or other entity duly organized, validly existing and, where
applicable, in good standing under the laws of the jurisdiction in which it is
incorporated or organized and has all requisite corporate power and authority
necessary to execute and deliver this Agreement and perform its obligations
hereunder and to consummate the transactions contemplated herein and such
actions have been duly authorized and approved by its board of directors or
similar governing body and no other corporate action on the part of the Company
is necessary to undertake such actions. The Company represents on behalf of
itself that this Agreement has been duly and validly authorized, executed and
delivered on behalf of the Company and shall constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with its terms.

        (c)   Merger Sub represents on behalf of itself that it is a limited
liability company duly organized, validly existing and, where applicable, in
good standing under the laws of the jurisdiction in which it is formed or
organized and has all requisite limited liability company power and authority
necessary to execute and deliver this Agreement and perform its obligations
hereunder and to consummate the transactions contemplated herein and such
actions have been duly authorized and approved by its board of directors or
similar governing body and no other limited liability company action on the part
of the Merger Sub is necessary to undertake such actions. The Merger Sub
represents on behalf of itself that this Agreement has been duly and validly
authorized, executed and delivered on behalf of the Merger Sub and shall
constitute the legal, valid and binding obligations of the Merger Sub
enforceable against the Merger Sub in accordance with its terms.

--------------------------------------------------------------------------------




        (d)   Each Investor represents on behalf of itself that it owns the
number of Notes and Warrants set forth opposite such Investor's name on
Exhibit B hereto and that such Investor has not transferred any of its Notes or
Warrants issued to it under the Purchase Agreement or Transaction Documents. The
Company represents that the number of Notes and Warrants originally issued and
currently outstanding are as set forth on Exhibit B hereto and that no other
Notes or Warrants other than those set forth on Exhibit B have been issued under
the Purchase Agreement or the Transaction Documents. Assuming the accuracy of
the representations in the two preceding sentences, each Investor represents
that the Investors that are parties hereto comprise the "Required Holders" as
defined in the Notes and the Warrants and comprise the holders of a majority of
the aggregate number of Registrable Securities issued under the Purchase
Agreement and as such have the authority to effect the amendments contemplated
herein.

8.    Merger Sub.    Merger Sub represents that, from and after the effective
time of the Transaction, it will have sufficient funds to make the payments and
to perform the obligations required hereunder.

9.    Transfer Restrictions.    During the period from the date of this
Agreement through the effective time of the Transaction or the earlier
termination of this Agreement, each Investor shall not cause or permit any
Transfer of any of its Warrants or Notes or any rights granted pursuant to the
Purchase Agreement or the Transaction Documents to be effected unless the
transferee agrees in writing, reasonably satisfactory in form and substance to
the Company and to Buyer, to be bound by all of the terms of this Agreement. An
Investor shall be deemed to have a effected a "Transfer" of a security if such
Investor: (i) sells, transfers, grants an option with respect to or disposes of
its Warrants or Notes or any rights granted pursuant to the Purchase Agreement
or Transaction Documents or any interest in such security to any person other
than to the Company (such transfer not to be made without the prior written
consent of the Company and Buyer, not to be unreasonably withheld); or
(ii) enters into an agreement or commitment contemplating the possible sale of,
transfer of, grant of an option with respect to or disposition of such security
or any interest therein to any person other than with the Company (and in such
case, only with the prior written consent of Buyer, not to be unreasonably
withheld).

10.    Conditions Precedent; Termination.    The respective obligations of each
of the parties hereto to effect the amendments and transactions contemplated by
this Agreement shall be subject to the receipt by each of the Investors that are
parties hereto of a fully executed Merger Agreement whose terms are
substantially similar to those set forth on Exhibit A hereto. This Agreement
will terminate and be of no further force or effect if the effective time of the
Transaction has not occurred by December 31, 2005 or if the Merger Agreement is
terminated for any reason or if the Merger Agreement is amended in such a way
that the economic terms of the Transaction (excluding the waiver of any
covenants or closing conditions that do not specifically result in an increase
in the Per Share Amount (as defined in Exhibit A)) are more favorable to the
shareholders of the Company. In addition, any of the Investors may terminate
this Agreement upon written notice to the Company if the Company materially
breaches any of its material representations, warranties or covenants in any of
the Transaction Documents or breaches any of its representations, warranties or
covenants in this Agreement.

11.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

12.    Governing Law.    This Agreement shall be governed in all respects by the
laws of the State of New York, without giving effect to conflict of law
principles thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
the Purchase

--------------------------------------------------------------------------------




Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY

13.    Expenses.    Whether or not the Closing occurs, all fees and expenses
incurred in connection with this Agreement and the Transactions shall be paid by
the party incurring such fees and expenses. Notwithstanding the foregoing, upon
the effectiveness of this Agreement and the execution and delivery of this
Agreement by the Required Holders, the Company shall be obligated to pay within
5 business days to Portside Growth & Opportunity Fund an amount equal to $25,000
for its reasonable fees and expenses incurred in connection with the
Registration Rights Agreement, the Registration Statement (as defined therein)
and this Agreement.

14.    Further Assurances.    Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby including in connection with the filing of any
Registration Statement (as defined in the Registration Rights Agreement).

15.    Amendment; Waiver; Irrevocability.    Subject to the termination
provisions in Section 10 of this Agreement, no provision of this Agreement may
be amended, other than with the written consent of the Company and the Required
Holders (as defined in the Notes and Warrants). No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. Except as set forth in this Section, and subject to the
termination provisions and the satisfaction of the conditions in Section 10 of
this Agreement, each Investor expressly waives all rights and powers, whether
alone or in conjunction with others, and regardless of when or from what source
he may have acquired such rights or powers, to alter, amend, revoke, any of the
terms of this Agreement, in whole or in part.

16.    Independent Nature of Buyers' Obligations and Rights.    The obligations
of each Investor hereunder are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor hereunder or for any other
Investor's representations or warranties hereunder. Nothing contained herein,
and no action taken by any Investor pursuant hereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby. Each Investor confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

[Signature page follows]

--------------------------------------------------------------------------------



        The parties hereto have executed this Agreement as of the date first set
forth above.

    COMPANY
 
 
BROADVISION, INC.
 
 
By:
/s/  PEHONG CHEN      

--------------------------------------------------------------------------------

Name: Pehong Chen
Title: President and Chief Executive Officer
 
 
From and after the effective time of the Transaction, Merger Sub hereby
guarantees the full and timely payment and performance by the Company of all of
its obligations hereunder.
 
 
BRAVO MERGER SUB, LLC
 
 
By:
/s/  CHRISTOPHER NICHOLSON      

--------------------------------------------------------------------------------

Name: Christopher Nicholson
Title: Chief Executive Officer

--------------------------------------------------------------------------------



    INVESTORS
 
 
Portside Growth & Opportunity Fund
 
 
By:
/s/  JEFF SMITH      

--------------------------------------------------------------------------------

Name: Jeff Smith
Title: Authorized Signatory

--------------------------------------------------------------------------------



    SF CAPITAL PARTNERS LTD.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------



    MANCHESTER SECURITIES CORP.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------



    KINGS ROAD INVESTMENTS LTD.
 
 
By:
/s/  BRANDON L. JONES      

--------------------------------------------------------------------------------

Name: Brandon L. Jones
Title: Co-head, Private Investments

--------------------------------------------------------------------------------



    PROVIDENT PREMIER MASTER FUND, LTD.
 
 
By:
    

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------




EXHIBIT A TO NOTEHOLDERS AGREEMENT


        The "Transaction" as used this Agreement shall mean a series of
transactions whereby:

        (a)   in accordance with the General Corporation Law of the State of
Delaware and the Limited Liability Company Act of the State of Delaware, at the
effective time of the Transaction (as defined herein) (as used in this
Exhibit A, the "Effective Time"), the Company shall be merged with and into
Merger Sub, and the separate corporate existence of the Company shall thereupon
cease, and Merger Sub shall be the surviving entity in the Merger, but the Buyer
may, at its option, elect to amend the Merger Agreement to provide for a merger
of (i) Merger Sub or any other affiliate of Buyer or any affiliate of Buyer's
majority stockholder with and into the Company, or (ii) a merger of the Company
with and into any other affiliate of Buyer or any affiliate of Buyer's majority
stockholder (an "Alternative Merger") provided that any such Alternative Merger
shall not materially delay consummation of the transactions contemplated by the
Merger Agreement (the transaction described in this clause (a), (the "Merger"));

        (b)   each issued and outstanding share of Company common stock (other
than certain appraisal shares), shall be converted into the right to receive
$0.85 in cash, without interest (the "Per Share Amount");

        (c)   the outstanding options to purchase Company common stock
outstanding at the Effective Time shall be entitled to receive a cash amount of
the excess, if any, of the Per Share Amount over the exercise price payable in
respect of such share of Company common stock issuable under such option;

        (d)   each warrant to purchase shares of Company common stock
outstanding at the Effective Time shall be converted into the right to receive a
cash amount equal to the excess, if any, of the Per Share Amount over the
exercise price payable in respect of such share of Company common stock issuable
under such warrant; and

        (e)   the CEO of the Company may be permitted to rollover his equity in
the Company or be offered the right to subscribe for 0-9.9% of the equity of the
Buyer or an affiliate of the Buyer or the Merger Sub in the Merger.

--------------------------------------------------------------------------------




EXHIBIT B TO NOTEHOLDERS AGREEMENT


Investor


--------------------------------------------------------------------------------

  Original
Aggregate
Principal
Amount of
Initial Notes

--------------------------------------------------------------------------------

  Aggregate
Principal
Amount of
Initial Notes
Outstanding
as of Date of Agreement

--------------------------------------------------------------------------------

  Number of Underlying
Warrant Shares
Outstanding
as of Date of
Agreement

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

Portside Growth & Opportunity Fund   $ 5,000,000   $ 4,333,333.13   543,478   $
5,000,000
SF Capital Partners Ltd.
 
$
4,000,000
 
$
3,466,666.50
 
434,783
 
$
4,000,000
Manchester Securities Corp.
 
$
2,000,000
 
$
1,733,333.25
 
217,391
 
$
2,000,000
Kings Road Investments Ltd.
 
$
3,500,000
 
$
3,033,333.19
 
380,435
 
$
3,500,000
Provident Premier Master Fund, Ltd.
 
$
1,500,000
 
$
1,299,999.94
 
163,043
 
$
1,500,000

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



NOTEHOLDERS AGREEMENT
EXHIBIT A TO NOTEHOLDERS AGREEMENT
EXHIBIT B TO NOTEHOLDERS AGREEMENT
